DETAILED ACTION
The present Office action is in response to the amendments filed on 6 DECEMBER 2021 and the most recent Information Disclosure Statement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 09/26/2021, 01/23/2022, and 02/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Response to Amendment
Claims 1, 8, and 15 have been amended. Claims 2, 9, and 16 have been cancelled. No new claims have been added. Claims 1, 3-8, 10-15, and 17-21 are pending and herein examined. No new subject matter has been incorporated by the amendments.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6 DECEMBER 2021, with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1, 8, and 15 has been withdrawn. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: among the most relevant prior-arts of record (U.S. Publication No. 2019/0246110 A1 (hereinafter “Xu”) and U.S. Publication No. 2018/0176596 A1 (hereinafter “Jeong”)), there is no teaching or suggestion for, “wherein a same subpixel offset is used in the intra-prediction processing and the inter-prediction processing, and a same set of interpolation filter coefficients are selected for both the intra-prediction processing and the inter-prediction processing; and wherein the same selected set of filter coefficients are used for the subpixel interpolation filtering of a chroma component of the reference samples of the first block and the inter-prediction processing and the subpixel interpolation filtering of luma component of the reference samples of the second block in the intra-prediction processing.” The disclosure of Xu describes in ¶ [0123] states, “the interpolation filter used in the intra block copy mode is the one used in the motion compensation… Thus, no separate interpolation filter design is needed for inter-picture motion compensation and intra block copy.” Xu effectively discloses using the same interpolation filter for intra and inter prediction; however, this is distinct from necessarily providing the same subpixel offset as Xu could still utilize dynamic coefficients. Additionally, Xu does not describe filtering between chroma and luma components. The See Jeong, ¶ [0032]. Jeong’s disclosure concerns itself with intra prediction of the same block rather than two different blocks. Additionally, the claim specifically requires chroma for the inter prediction, because according to the supporting disclosure in the specification (e.g., FIGS. 9 and 10) the luma of the inter prediction uses a different tap filter because of the different formatting. Therefore, Jeong’s disclosure of chroma and luminance in a block having the same filter because of the same formatting is distinct from the inventive concept. For these reasons and Applicant’s arguments that have been considered persuasive in light of the claim limitations as well as the enabling portions of the specification, the claims are held allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by the Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3-8, 10-15, and 17-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481